 STANLEY SMITH SECURITYStanley Smith Security, Inc. and Reggie D. Sim-mons, an Employee Petitioner and PacificNorthwest Local 3, International Union of Se-curity OfficersStanley Smith Security, Inc. Employer-Petitionerand Pacific Northwest Local 3, InternationalUnion of Security Officers. Cases 19-RD-1884and 19-RM-178830 April 1984DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 15 April 1983 and the hearing offi-cer's report recommending disposition of them.The Board has reviewed the record in light of theEmployer's exceptions and brief, and hereby adoptsthe hearing officer's recommendation only to theextent consistent herewith.In his report the hearing officer sustained thepart of the Union's Objection I concerning theEmployer's grant of preelection benefits and rec-ommended that the Board order a new election.We do not accept the hearing officer's finding thatthe benefits in this case constituted objectionableinterference with the election; consequently, we de-cline to direct a new election. 'On 29 September 1982 Employee-PetitionerReggie D. Simmons filed a petition to decertify theUnion.2Due to several blocking charges filed bythe Union the election was postponed indefinitely.Thereafter, the Regional Director scheduled theelection for 15 April 1983.3About 3 weeks before Christmas 1982, approxi-mately midway between the filing of the decertifi-cation petition and the 15 April election, the Em-ployer announced its intention to issue to all em-ployees in the voting unit gift certificates of $10toward the purchase of a ham or turkey. The $10certificates were actually distributed to the employ-ees just prior to the Christmas holiday. This typeof benefit had not been granted by the Employer inprevious years.I In the absence of exceptions, we adopt pro forma the hearing offi-cer's recomn endations that the remainder of Objection I and Objections2 through 9 be overruled.' The Employer's petition was filed 16 December 1982 at the requestof its employees that the Employer cease bargaining with the Union untilan election could be held.' The election was conducted pursuant to a Stipulated Election Agree-ment dated 30 March 1983. The tally of ballots shows 18 for and 27against the Union, with 4 challenged ballots, an insufficient number toaffect the results.270 NLRB No. 38The hearing officer apparently credited the testi-mony of the Employer's northwest area managerthat the decision to issue the gift certificates origi-nated at a higher corporate level, and that the cer-tificates were distributed to all employees in Stan-ley Smith Security's five-state northwest region,not just to the employees in the voting unit. How-ever, the hearing officer found that the Employerhad not made a sufficient affirmative showing thatits preelection gifts were not intended to influencethe result of the pending election. Based on thisfinding, he recommended that the election result beset aside. We disagree.The Board in Northern Telecom, 233 NLRB1104, 1105 (1977), found that where an increase inbenefits resulted from a corporatewide decision andwas implemented corporatewide in a normal busi-ness fashion, election results will not be set aside.'Here the decision to give the gift certificates forChristmas was made by the Employer's regionalmanager for the Rocky Mountain States. Therewas no evidence to indicate that he was aware ofthe pending election petition. As noted above, thegift certificates were issued not only to the employ-ees in the voting unit, but also to all of the Em-ployer's hourly workers that worked in the fiveRocky Mountain States. Further, the certificateswere issued at a time when the Respondent wasunsure when the election would be held because ofblocking charges, and the election, in fact, was notheld until 3-1/2 months after the certificates weredistributed. We also note that the gift certificateswere for $10, a fairly small amount, and that theEmployer had not engaged in any other objection-able conduct.Although there is a presumption of illegal motivefor benefits granted prior to an election the Board5generally finds not objectionable benefits granted inthe critical period which are pursuant to a pastpractice or a decision reached prior to the filing ofa petition. It has further indicated "where an in-crease in benefits results from a corporatewide de-cision and is implemented corporatewide in anormal business fashion, election results will not beset aside [footnote citation omitted]."6Further, ithas, depending on the surrounding circumstances,also found not objectionable the granting of bene-fits which were neither pursuant to a past practiceContrary to the hearing officer's interpretation of the case, theBoard's holding was not based on the fact that the decision concerningthe benefits was made prior to the petition being filed, but instead on itsdetermination that the granting of benefits was not calculated to and didnot interfere with the employees' freedom of choice.' Chairman Dotson finds it unnecessary to rely on any presumptions.e Northern Telecom Inc., 233 NLRB at 1105.--225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor to a decision made before the petition has beenfiled.7Having considered the circumstances surround-ing the issuance of the gift certificates, we find thattheir issuance was not calculated to interfere withthe election. Accordingly, we reject the hearing of-ficer's recommendation, overule Objection 1 in its' See, e.g., Model Dye Southern, 246 NLRB 589 (1979).entirety, and order the certification of the results ofthe 15 April election.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for Pacific NorthwestLocal 3, International Union of Security Officers,and that it is not the the exclusive representative ofthese bargaining unit employees.226